DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (US 6,537,271) in view of Matsumura (US 4,962,764) and Buckley (US 2012/0136418).
Regarding claims 1, 2, 5-11, 13, 14, 17-20, 22 and 23, Murray discloses a cryogenic system with a liner for use inside a body lumen (e.g. fig. 2). The system includes a cryogenic fluid reservoir fluidly coupled to the liner (col. 3 lines 8-9). Murray teaches that the liner may be inflated prior to the use of cryogenic fluid (col. 3 lines 34-38) but does not do disclose what structure that arrangement might encompass (pumps, valves, pathways, etc.). However, the use of inflation mechanisms for balloons (i.e. liners) is common in the art, and balloons are widely known in various medical areas. Matsumura discloses a medical device with the structure for inflating and deflating a balloon (figs. 2a-b) including a pump (21) with an input pathway (26b and 26b) having a second solenoid valve (22a, the bottom one) and an output pathway (26a and 26b) having a first solenoid valve (22a, the top one). Matsumura discloses that these elements operate together so that when the second valve is closed (i.e. closed toward the liner), air is received through the second valve (which is open to atmosphere), the pump, the first valve and the output line to inflate the liner (fig. 2a, col. 3 line 37 to col. 4 line 17). Conversely, to deflate the liner, the contents of the liner are moved by the pump through the second valve, the pump and the first valve which is closed to the liner but open to the atmosphere (fig. 2b, col. 3 line 37 to col. 4 line 17). Each valve can be considered a 3-way valve because it has three possible openings. The valves can only be operated simultaneously or sequentially. It is noted that the disclosure of Matsumura is considered analogous art due to the fact that the solution to the problem of inflating and deflating the balloon discussed by Matsumura is “reasonably pertinent” to the problem 
Regarding claim 3, Murray does not disclose the particular material of the liner. However, the use of a wide range of compliant (distensible) and non-complaint (non-distensible) materials for liners is well-known in the art. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known material for the liner, including a non-complaint material, which would produce the predictable result of a balloon with desired characteristics. 
Regarding claim 4 and 16, Matsumura does not specifically disclose the pump is non-reversible. However, Matsumura does not say the pump is reversible, and it does not need to be reversible since the pump is only disclosed as pumping in a single direction (as discussed above). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Murray-Matsumura-Buckley with any commonly known pump type, including a non-reversible pump, which would allow fluid to be pumped in a single direction as disclosed by Matsumura.
Regarding 12 and 15, Matsumura does not specifically disclose the valves are automatically controlled by a processor. However, processors for controlling valves are well known in the art and automatic a manual process is an obvious modification (MPEP 2144.04(III)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to automate the valve usage in the system and method of Murray-Matsumura-Buckley using any commonly known structure, including processors, to produce the predictable result of reducing the amount of input from an operator necessary to operate the device.
Regarding claim 21, the method of Murray-Matsumura-Buckley does not disclose the cryogenic fluid is nitrous oxide. However, Murray does not disclose what particular cryogenic fluid is being used at all, which suggest it is a matter for one of ordinary skill in the art. Nitrous oxide is a commonly known cryogenic fluid an Applicant has not disclose that the use of a particular cryogenic fluid produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known cryogenic fluid in the method of Murray-Matsumura-Buckley, including nitrous oxide, which would produce the predictable result of cooling tissue to a desired temperature.  

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a controller that controls valves to regulate pressure as a way of controlling temperature, which is another common use of pressure regulation in cryosurgical devices, see paragraph [0029] of US 2004/0034344
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794